Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-18 on 8/21/20 is acknowledged.  Claims 1-18 are pending and are under examination.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See e.g., [0003] and [0051] of the published application. 
No IDS was filed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a matrix material 101 as described in e.g., [0050] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layer for forming a hydrophilic medium-contacting surface which has a contact angle with water of less than 30° (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 are rejected because the scope of the claim in light of the specification (e.g., [0058] et seq.) is unclear.  Because the claimed analyte-sensitive layer is considered the lumiophore-containing layer in the specification, the claim does not clearly and distinctly claim the first and second dyes in the analyte-sensitive layer.  Because the sensor membrane comprises a plurality of layers, it is unclear where the other dye not in the analyte-sensitive layer is located. 
Claim 2 is rejected because it is unclear how the claim language structurally further defines the claimed sensor, which is an apparatus-type of claim.  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language. 
Claim 8 is rejected because “designed as” is unclear.  Is the claim positively claiming the dyes are a plurality of quantum dots?
Claim 14 is rejected because because the scope of the claim is indefinite.  It cannot be determined whether the claim term, "preferably," was intended to be an "optional” term, which would make the claim language following “preferably” considered optional claim language.  For examination purposes, the Office will interpret “preferably” as an optional term. 
Claim 18 is rejected because “the luminophore dye” raises an antecedent basis issue. 
Claim 18 is rejected because “especially” is unclear.  The term appears to claim an “optional term”, as explained above.  
Claim 18 is rejected because “the reference dye” raises an antecedent basis issue. 
Claim 18 is rejected because “the indicator dye surface” raises an antecedent basis issue. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobbert et al. (“Lobbert,” US Pub. No. 2018/0156765).
As to claim 1, Lobbert discloses an optochemical sensor for determining a pH of a measured medium, comprising: a sensor membrane (sensor element) having an analyte-sensitive layer (e.g., membrane), wherein the sensor membrane has a first luminophoric dye in the form of an indicator dye (e.g., indicator substance) and a second luminophoric dye in the form of a reference dye (e.g., reference substance), wherein at least one of the first luminophoric dye and the second luminophoric dye is contained in the analyte-sensitive layer (e.g., [0096] et seq.), and wherein one of the of the first luminophoric dye and the second luminophoric dye has an inorganic framework structure, wherein at least one inorganic or organic receptor group which is protolyzable is bonded to the framework structure (e.g., indicator substance can have a K, and M1 and M2 which can be inorganic framework structures and/or receptor groups bonded to each other, [0026] et seq.).
As to claim 2, see 112 rejection above, and [0021] et seq.
As to claim 3, see polyallylamine hydrochloride+indicator in e.g., [0114] et seq.
As to claim 4, see e.g., opaque layer 20 or substrate in [0096] et seq.
As to claims 5-6, see e.g., [0026] et seq.
As to claim 7, see e.g., [0035], which discloses electrodes made of poly(paraphenylene sulfide) electrolytically in contact with the indicator substance. 
As to claim 8, see e.g., [0121] et seq.
As to claim 9, see e.g., [0096] et seq.
As to claim 11,  see e.g., [0113] et seq., which recites various coating processes which may involve covalent bonding; and [0071] et seq. for the light guide (“optical waveguide”). 
As to claim 12, e.g., [0034] recites the means for generating a flow of current in the sensor element can comprise at least two electrodes in particular, designed as components of the sensor element that are in contact with the indicator substance.  The electrodes can be made of carbon in e.g., [0041]. 
As to claim 15, see e.g., piezoelectric layer 21 in e.g., [0098] et seq.
As to claim 16, see e.g., [0057] et seq.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lobbert. 
See Lobbert above. 
As to claim 10, while Lobbert discloses a hydrophilic polymer Lobbert does not specifically disclose the contact angle of the polymer.  However, it would appear that such claimed contact angle is a result-effective variable.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine, through routine experimentation, the claimed contact angle because discovering the optimum contact angle involves only routine skill in the art.  Furthermore, the claimed feature contact angle is not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed contact angle. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lobbert in view of Bradbury et al. (“Bradbury,” US Pub. No. 2013/0039848). 
See Lobbert above. 
As to claim 13, Lobbert does not specifically disclose the polyethylene glycol-containing encapsulation.  Bradbury discloses in e.g., [0186], Cy5 dye encapsulating core-shell silica nanoparticles, coated with methoxy-terminated polyethylene glycol (PEG) chains (PEG .about.0.5 kDa), were prepared according to previously published protocols.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a polyethylene glycol-containing encapsulation material because it is an economically efficient material to utilize. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lobbert in view of Brennan et al. (“Brennan,” US Pub. No. 2004/0166592). 
See Lobbert above. 
As to claim 14, Lobbert does not specifically disclose the reference dye is made of one of the claimed components.  Brennan discloses in e.g., [0107], a fluorescent dye comprising sodium silicate solution.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the silicate solution as a dye because it would be useful to utilize a dye sensitive to a specific characteristic that is being sensed (e.g., [0069] of Brennan). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lobbert in view of Klimant (US 6602716). 
See Lobbert above. 
As to claim 17, while Lobbert teaches the claimed optochemical sensor, as explained in claim 1 above, Lobbert does not specifically teach determining a pH value step.  Klimant teaches in e.g., col. 1, line 54 et seq., and in fig. 4 and 5, a method of deactivation utilizes photo-induced electron transfer in a single indicator molecule. In this instance (shortly called PET) the luminescence indicator is included in different forms, only one of which (i.e., acid form or with bonded metal ion) features strong luminescence and long lifetime. In the other form (i.e., basic form or without bonded metal ion) the indicator has a free electron pair, which can deactivate the excited state without radiation. As a consequence, both decay time and luminescence quantum efficiency will decrease. This principle may be employed with optical pH measurement, or optical ionic sensor technology.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the pH determining step because pH measurement is a well-known practice utilized to perform various experiments, as shown in fig. 4 and 5 of Klimant (e.g., [0069] of Brennan). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Klimant. 
See Klimant above. 
As to claim 18, Klimant teaches a method for producing an analyte-sensitive layer of a sensor membrane of an optochemical sensor for pH measurement (e.g., col. 1, line 54 et seq.), including: providing the luminophore dye in the form of an indicator dye having a decay time of between 5 ns and 900 ns (e.g., col. 1, line 55 et seq.); applying a hydrophilic compound, especially a receptor and/or protic group, to the indicator dye surface (e.g., col. 5, line 8 et seq.); providing the reference dye with a decay time of more than 1 μs (e.g., col. 2, line 11 et seq.); and applying the dyes to a substrate or an optical waveguide to form the analyte-sensitive layer (e.g., col. 5, line 5 et seq.).  While Klimant teaches various decay time ranges, Klimant does not specifically teach the claimed decay time range.  However, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside the ranges taught by the prior art reference.  See MPEP 2144.05.  Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Klimant’s optochemical sensor with the dyes because Klimant properly reads on the claimed decay times because a prima facie case of obviousness exists where the claimed ranges overlap or lie inside the ranges taught by the prior art reference, and it would be desirable to utilize low-cost optical components to perform the experiments (e.g., col. 1, lines 24-26 of Klimant). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


8/27/2022